Exhibit 10.1
COMMERCIAL METALS COMPANY
LONG-TERM CASH AND EQUITY AWARD AGREEMENT
_______________________
(the “Participant”)
has been granted a Restricted Stock Unit Award and a Performance Stock Unit
Award, both of which are described in this Award Agreement (the “Agreement”) in
accordance with Article 6 of the Commercial Metals Company (the “Company”) 2006
Long-Term Equity Incentive Plan (the “Plan”). The “Date of Grant” is January 18,
2011. The Performance Period is three years, being calendar years 2011 through
2013 (the “Performance Period”).
     This Agreement is subject to the terms of the Plan, and the terms of the
Plan shall control in the event any provision of this Agreement is inconsistent
with the provisions of the Plan. The capitalized terms used but not defined in
this Agreement that are defined in the Plan shall have the meanings assigned to
them in the Plan. The RSU Award (as defined in Section 1 below) and the PSU
Award (as defined in Section 2 below), together, are referred to herein as the
“Awards.”
     1. Restricted Stock Unit Award. The number of shares of Common Stock that
may be delivered is __________ (the “RSU Award”).
a. Vesting; Timing of Delivery of Shares.
     (i) Subject to special vesting and forfeiture rules in this Agreement,
provided the Participant is employed by or providing services to the Company or
a Subsidiary on the applicable vesting date, the RSU Award shall vest in the
form of shares of Company Common Stock and become payable as follows:
     (A) First anniversary of the Date of Grant: One-Third of the total RSU
Award.
     (B) Second anniversary of the Date of Grant: One-Third of the total RSU
Award.
     (C) Third anniversary of the Date of Grant: One-Third of the total RSU
Award.
Each of the periods described in Section 1.a.(i)(A), (B), and (C) above is a
“Vesting Year.”
     (ii) Upon (A) the Participant’s death; (B) the Participant’s Termination of
Service as a result of Total and Permanent Disability; or (C) the Participant’s
Qualifying Retirement, a pro rata portion of the unvested RSU Award shall
automatically become vested and payable equal to the portion of the RSU Award
that would have become vested pursuant to Section 1.a.(i) at the end of the
then-current Vesting Year multiplied by a fraction, the numerator of which is
the number of days during the then-current Vesting Year prior to the date of
such event, and the denominator of which is 365.

1



--------------------------------------------------------------------------------



 



     (iii) Notwithstanding Section 1.a.(i), 100% of the as-yet unvested RSU
Award shall automatically become fully vested and payable upon the occurrence of
a Change in Control.
     (iv) In the event of vesting of an RSU Award pursuant to reaching one of
the following: a Vesting Year, the Participant’s death, or the occurrence of a
Change in Control, the Company shall deliver to the Participant (or the
Participant’s personal representative) the number of shares of Common Stock
equal to the number of units of the RSU Award which have become vested either
ratably, or due to death or a Change in Control upon the earliest of: (A) the
date of a Vesting Year has been reached, or (B) as soon as practical after
(i) the Participant’s death or (ii) when the Change in Control occurs, but in no
event later than 60 days following such date.
     (v) Subject to Section 15.b., in the event of vesting of the RSU Award
pursuant to Section 1.a.(ii)(B) (Termination of Service due to Disability) or
Section 1.a.(ii)(C) (Qualifying Retirement), the Company shall deliver to the
Participant (or the Participant’s personal representative) a number of shares of
Common Stock equal to the appropriate pro rata vested RSU Award credited to the
Participant, upon, or as soon as practical following, but in no event later than
60 days after the occurrence of either accelerating event.
     b. Forfeiture of RSU Award. Any portion of the RSU Award that does not
become vested and payable in shares of Common Stock in accordance with this
Section 1 shall be forfeited on the date of the Participant’s Termination of
Service.
     2. Performance Cash and Equity Award. This Performance Stock Unit Award is
composed of (i) a cash award based on achievement of the Target level of the
performance goals and objectives set forth in this Agreement, equal to the value
of _____________ Restricted Stock Units based on the closing price per share of
Common Stock on the day of vesting (as defined in Section 7.6 of the Plan), and
(ii) an award of shares of Common Stock based on achievement of the Target level
of the performance goals and objectives set forth in this Agreement, measured by
_____________ Restricted Stock Units. Together, the total of ______________
Restricted Stock Units awarded in this Section 2 are referred to as the “PSU
Award.”
a. Vesting; Timing of Delivery of Shares.
     (i) Performance Vesting. Subject to special vesting and forfeiture rules in
this Agreement, the PSU Award shall vest upon achievement of the
requirements/targets during the Performance Period as described on the Schedule
attached hereto, which is by this reference made a part hereof.
     Notwithstanding the above, the Committee may reduce the PSU Award, in its
sole discretion. Further, if at vesting the Company ranks below the 40th
percentile on a Total Stockholder Return basis as compared to its Peer Group
with the Total Stockholder Return based on the average of the closing prices on
the Principal Market for each Trading Day for the Performance Period, then the
Committee shall consider whether to reduce the PSU Award and/or modify the form
in which any vested units are paid (i.e., cash vs. shares of Common Stock).
     In the event of vesting of the PSU Award pursuant to this Section 2.a.(i),
the Company shall deliver to the Participant (or the Participant’s personal
representative) as

2



--------------------------------------------------------------------------------



 



soon as practical after such vesting, but in no event later than 60 days
following such date:

  (x)   cash in an amount equal to the value of the number of shares of Common
Stock equal to the 50% of the aggregate number of vested units in the PSU Award
credited to the Participant, with such value based on the closing price of
Company Common Stock on the last day of the Performance Period, and     (y)  
the number of shares of Common Stock equal to the 50% of the aggregate number of
vested PSU Award units credited to the Participant.

     (ii) Accelerated Vesting Upon Death, Disability or Qualifying Retirement.
Notwithstanding Section 2.a.(i), in the event of the Participant’s (A) death;
(B) Termination of Service as a result of Total and Permanent Disability; or
(C) Qualifying Retirement, the PSU Award shall vest, with the vested value to be
determined at the end of the Performance Period by multiplying the total PSU
Award that would be vested based on Section 2.a.(i) above, by a fraction, the
numerator of which is the number of days from the Date of Grant to the date of
such event, and the denominator of which is the number of days in the full
Performance Period. Such pro rata vested PSU Award shall be payable not later
than 60 days following the end of the Performance Period. Notwithstanding the
foregoing paragraph, the Compensation Committee shall have the sole authority to
determine whether a retirement is a Qualified Retirement for the purposes of
triggering an acceleration of the vesting of a PSU Award.
     (iii) Accelerated Vesting Upon Change in Control. Notwithstanding
Section 2.a.(i), the PSU Award shall automatically and immediately become vested
as of the occurrence of a Change in Control in accordance with this paragraph.
The number of units in the PSU Award vesting as the result of a Change in
Control shall be equal to the number determined in accordance with the attached
Schedule A, assuming achievement of the performance goals at the Target level
through the end of the Performance Period. The vested PSU Award shall be payable
not later than 60 days following the effective date of the Change in Control.
     (iv) Delivery of Cash After Vesting Due to Death, Disability or Qualifying
Retirement. In the event of vesting of the PSU Award pursuant to Section
2.a.(ii), the Company shall deliver to the Participant (or the Participant’s
personal representative): cash in an amount equal to the value of the number of
shares of Common Stock equal to the aggregate number of units in the vested PSU
Award, with such value based on the closing price of Company Common Stock on the
last day of the Performance Period. Such delivery shall occur not later than 60
days following the last day of the Performance Period.
     (v) Delivery of Cash and Shares After Vesting Due to Change in Control.
Subject to Section 15.b., in the event of vesting of PSU Award pursuant
Section 2.a.(iii), the Company shall deliver to the Participant:

  (x)   cash in an amount equal to the value of the number of shares of Common
Stock equal to the 50% of the aggregate number of vested units in the
Participant’s PSU Award, with such value

3



--------------------------------------------------------------------------------



 



      based on the closing price of Company Common Stock on the effective date
of the Change in Control; and     (y)   the number of shares of Common Stock
equal to the 50% of the aggregate number of vested units in the Participant’s
PSU Award.

Such delivery shall occur as soon as practical following the occurrence of a
Change in Control, but in no event later than 60 days after such date.
     b. Forfeiture of PSU Award. Any portion of the PSU Award that does not
become vested and payable in shares of Common Stock in accordance with Section 2
shall be forfeited on the earlier of the date of the Participant’s Termination
of Service or January 18, 2014.
     3. Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
     “EBITDA” means, for the Company or any Subsidiary, the net earnings of that
entity before deductions by the entity for interest, income taxes, depreciation
and amortization expenses.
     “Peer Group” means the companies set forth in the Company’s proxy statement
filed in December 2010. If between the Date of Grant and December 31, 2013, any
member of the Peer Group ceases to be a public company with common stock listed
for trading, then such member shall be removed from the Peer Group for any
calculations related to this Agreement. If 25% or more of the companies that
constitute the original Peer Group are removed from the Peer Group under the
preceding sentence, the Committee may add additional companies to the Peer
Group; but the Peer Group shall never consist of more than eleven companies.
     “Principal Market” means the New York Stock Exchange, or if the Common
Stock is not traded on the New York Stock Exchange, the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, the NYSE AMEX or
any successor exchanges.
     “Qualifying Retirement” means that the Committee, in its sole discretion,
determines that the sole reason for the Participant’s Termination of Service is
retirement. The following thresholds shall act as triggers for an analysis by
the Committee of whether a retirement event is a Qualified Retirement: (x) a
Retirement (as defined in the Plan) or (y) a qualified retirement under the
terms of this Agreement, as follows: (A) Termination of Service as a result of
retirement on or after attaining age sixty-two (62); (B) Termination of Service
as a result of retirement following the attainment of age fifty-five (55) and
ten (10) years of employment with the Company or any Subsidiary; or
(C) Termination of Service as a result of retirement following the attainment of
age fifty (50) and fifteen (15) years of employment with the Company or any
Subsidiary, or for other reasons as determined by the Compensation Committee.
     “Return on Invested Capital” means FIFO Net Earnings before interest
expense divided by the sum of commercial paper, notes payable (excluding any
parent company guarantee), current maturities of long-term debt and stockholders
equity. “FIFO Net Earnings” means net earnings calculated using the first in,
first out inventory costing principle for all inventories.

4



--------------------------------------------------------------------------------



 



     “Total Stockholder Return” is a per share price at the beginning of the
period compared to a per share price at the end of the period with cash
dividends assumed to purchase additional fractional shares at the closing price
as of the ex-dividend date.
     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market.
     4. Restrictions on Awards and Rights of a Stockholder. The Participant will
not be treated as a stockholder with respect to any shares of Common Stock
covered by this Agreement until the shares are entered by book entry
registration in the Company’s direct registration services or issuance of a
certificate or certificates to the Participant for the shares. Article 11 of the
Plan shall cover any adjustments for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.
Subject to the provisions of the Plan, until the date shares of Common Stock are
delivered to the Participant under the Awards (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign any of
the Awards or any shares of Common Stock that may be delivered under the Awards.
All of the rights of the Participant in the Awards and the Common Stock issued
upon vesting of the Awards are subject to Section 16 of this Agreement.
     5. Book Entry or Certificate Issuance of Shares and Legend. All shares of
Common Stock delivered shall be represented by, at the option of the Company,
either book entry registration in the Company’s direct registration services or
by a certificate. If the Common Stock was not issued in a transaction registered
under the federal and state securities laws, all shares of Common Stock
delivered under the Awards that are issued in certificate form shall bear a
restrictive legend and shall be held indefinitely, unless they are subsequently
registered under the federal and state securities laws or the Participant
obtains an opinion of counsel, satisfactory to the Company, that registration is
not required. All shares of Common Stock delivered that are issued in book entry
direct registration services form shall be subject to the same restrictions
described in a restrictive legend.
     6. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     7. Investment Representation. Unless the Common Stock is issued to him in a
transaction registered under federal and state securities laws, the Participant
represents and warrants that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
state securities laws.
     8. Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms of the Plan, and accepts this
Award subject to all the terms of the Plan. The Participant agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under the Plan or this
Agreement.
     9. Law Governing; Venue. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought in the courts of the State
of Texas, County of Dallas, or, if

5



--------------------------------------------------------------------------------



 



it has or can acquire jurisdiction, in the United States District Court for the
Northern District of Texas, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such proceeding, waives any
objection it may now or hereafter have to venue or convenience of forum, agrees
that all claims in respect of the proceedings shall be heard and determined only
in any such court and agrees not to bring any proceeding arising out of or
relating to this Agreement in any other court.
     10. Legal Construction. In the event that any term of this Agreement is
held by a court to be invalid in any respect, the invalid term shall not affect
any other term that is contained in this Agreement and this Agreement shall be
construed in all respects as if the invalid term had never been contained
herein.
     11. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter of this Agreement and
constitute the sole agreements between the parties with respect to the subject
matter.
     12. Parties Bound. The terms that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives, and
permitted successors and assigns, subject to the limitation on assignment set
forth in this Agreement.
     13. Modification. No change or modification of this Agreement shall be
valid unless the change or modification is in writing and signed by the parties.
However, the Company may change or modify the terms of this Agreement without
the Participant’s consent or signature if the Company determines that such
change or modification is necessary to comply with or be exempt from the
requirements of Section 409A of the Code. In any event, the Company may amend
the Plan or revoke the Awards to the extent permitted by the Plan.
     14. Tax Requirements. The Participant should consult immediately with his
own tax advisor regarding the tax consequences of this Agreement. The Company
(or a Subsidiary that is the Participant’s employer) (for purposes of this
Section 14 “Company” includes any applicable Subsidiary), shall have the right
to deduct from all amounts paid in stock, cash or any other form, any taxes
required by law to be withheld in connection with this Award. The Company may
also require the Participant receiving shares of Common Stock to pay the Company
the amount of any taxes that the Company is required to withhold in connection
with this Award. Such payments shall be made when requested by Company and may
be required prior to the delivery of any certificate representing shares of
Common Stock. Such payment may be made at the election of the Participant (i) by
the delivery of cash to the Company in an amount that equals (or exceeds, to the
extent necessary to avoid the issuance of fractional shares under (iii) below)
the required tax withholding obligations of the Company; (ii) if the Company, in
its sole discretion, so consents in writing, the actual delivery by the
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months, with an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding payment; (iii) if the Company,
in its sole discretion, so consents in writing, the Company’s withholding of a
number of shares to be delivered upon the vesting of this Award, with an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment (the “Share Retention Method”); or (iv) any combination of
(i), (ii), or (iii). However, if the Participant is subject to Section 16 of the
Securities Exchange Act of 1934, his withholding obligation under this
Section 14 shall be satisfied by the Share Retention Method, and neither the
Company nor the Committee shall have any discretion to permit the satisfaction
of such withholding obligation by any other means.

6



--------------------------------------------------------------------------------



 



     15. Section 409A; Delay of Payment.
     a. It is intended that the payments and benefits provided under this
Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Agreement shall be interpreted,
construed, administered, and governed in a manner that effects such intent, and
the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax upon the
Participant under Section 409A of the Code.
     b. To the extent (i) any payment to which the Participant becomes entitled
under this Agreement, upon the Participant’s Termination of Service constitutes
deferred compensation subject to Section 409A of the Code, (ii) the Participant
is deemed at the time of such Termination of Service to be a “specified
employee” under Section 409A of the Code, (iii) the Company is publicly traded
(as defined in Section 409A of the Code), and (iv) such payment is subject to
the delay provided for herein, then such payment will not be made or commence
until the earlier of (x) the expiration of the six (6) month period measured
from the date of the Participant’s Termination of Service; and (y) the date of
the Participant’s death following such Termination of Service.
     16. Forfeiture or Recovery. Notwithstanding anything to the contrary in the
Plan, if the Committee determines, in its sole discretion, that the Participant
has engaged in fraud or misconduct that relates to, in whole or in part, the
need for a required restatement of the Company’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the Plan, with respect to fiscal periods materially
affected by the restatement and may cause to be forfeited any vested or unvested
Awards and may recover from the Participant all incentive compensation to the
extent that the Committee deems appropriate after taking into account the
relevant facts and circumstances. Any recoupment hereunder may be in addition to
any other remedies that may be available to the Company under any other
agreement or applicable law, including disciplinary action up to and including
termination of employment.
* * * * * * * * * * * *

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Participant, to evidence his consent and
approval of all the terms of this Agreement, has duly executed this Agreement,
as of the date specified in Section 1 of this Agreement.

                  COMPANY:           COMMERCIAL METALS COMPANY    
 
           
 
  By:          
 
  Name:          
 
  Title:        
 
                PARTICIPANT:      
 
                          Signature      
 
           
 
  Name:          
 
  Address:        
 
           
 
           
 
     
 
   

8



--------------------------------------------------------------------------------



 



SCHEDULE A
GOALS, LEVELS OF ACHIEVEMENT, AND VESTING

                                      Weighting   Threshold:   Target:  
Maximum:
 
            — %     — %     — %
ROIC:
    — %     — %     — %     — %
EBITDA:
    — %   $ —     $ —     $ —  

Achievement of Target performance results in 100% vesting of that Goal;
achievement of Threshold performance results in ___% vesting of that Goal;
achievement of Maximum performance results in ___% vesting of that Goal. After
determination by the Committee of the level of achievement for each Goal, the
Committee will determine the percentage of vesting by interpolation (on a
straight-line basis) between Threshold and Maximum.
[For example, if the ROIC achievement is _____%, that is half-way between
Threshold and Target, and vesting at Threshold is 80%, while vesting at Target
is 100%, the percentage of vesting for the ROIC goal would be 90%, which is
half-way between 80% and 100%.]

9